THE -LAW OFFICES OF

FREDERICK K BREWINGTON

 

 

Attorneys and Counselors at Law
556 Peninsula Blvd., Hempstead, New York 11550
Phone: 516-489-6959 « Fax: 516-489-6958 « www.brewingtonlaw.com

Frederick K. Brewington Oscar Holt III
Maria K. Dyson Of Counsel
Albert D. Manuel III

July 14, 2021

VIA ELECTRONIC CASE FILING
Honorable Steven Tiscione
United States Magistrate Judge
United States District Court
Eastern District of New York

225 Cadman Plaza, East
Brooklyn, New York 11201

Re: _Besedin v. County of Nassau, et.al.
Docket No.: CV-18-819 (KAM)(ST)

Dear Judge Tiscione:

As you are aware, we are the attorneys representing the Plaintiff in the above
referenced matter. We apologize to the Court for not participating in the teleconference which
was scheduled for today at 4:00 p.m., and certainly did not mean any disrespect. In error, the
teleconference was mis-calendared to take place at 4:30 p.m., and I was not aware of the error
until I called the Court at that time. Once I called defense counsel, I learned that he too did not
participate. Please accept my sincere apology for our error.

We thank the Court for its kind consideration.

Respectfully submitted,

IS| Frederich K. Brewingtou
FREDERICK K. BREWINGTON

ce: Mark A. Radi, Esq. (via ecf)
FKB:pl
